DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 12/06/2021, wherein, claims 1-3, 7, 8, 10, 11, and 13 were amended, claims 4-6 and 9 were cancelled, and no new claims were added. Accordingly, claims 1-3, 7-8, 10-11, and 13 are pending now.
Response to Arguments
Applicant’s arguments, filed on 12/06/2021, with respect to some of the rejection(s) of claims 1-3, 10, 11, and 13 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended limitations.
With respect to the 112(b) rejections of claims 7, 8, and some of the rejected limitations of claims 1-3, 10, 11, and 13, the applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions. Therefore, these rejections have been maintained (see 112(b) rejections below),
Applicant's arguments filed on 12/06/2021 with respect to rejections of claims 1-3, 7-8, 10,11, and 13 under 102 and 103 have been fully considered but they are not persuasive. The applicant argues that The identified boundary conditions, however, do not meet the limitation recited in Independent Claim as presented with regards to the boundary conditions as recited in the claims, although the disclosure of Stein, the cited prior art, includes discussion of the focal length and resulting field-of-view (FOV) of the image capture devices in Paragraphs 307-310, there is no suggestion whatsoever that these factors should be considered as recited in Independent Claim 1 in order to determine whether to remove a mapped object based on the gathered environmental data. The examiner respectfully within a few meters from the vehicle. Image capture devices 122, 124, and 126 may also be configured to acquire images of objects at ranges more distant from the vehicle (e.g., 25 m, 50 m, 100 m, 150 m, or more). Further, the focal lengths of image capture devices 122, 124, and 126 may be selected such that one image capture device ( e.g., image capture device 122) can acquire images of objects relatively close to the vehicle ( e.g., within 10 m or within 20 m) while the other image capture devices ( e.g., image capture devices 124 and 126) can acquire images of more distant objects (e.g., greater than 20 m, 50 m, 100 m, 150 m, etc.) from vehicle 200”. On the other hand, the claims recite “to determine, on the basis of a set of boundary conditions, whether it is possible to recognize a first mapped object on the basis of the environmental data”, wherein the boundary conditions comprise at least that the distance between the first mapped object and the vehicle is below a threshold value. Given the citations from at least paragraph 0307, it is shown that the image capturing devices referenced herein to capture images of the surrounding that will eventually aid in recognizing the objects, can acquire images within specific distances (i.e. threshold distances). Therefore, these boundary conditions are used as a basis to “recognize” the mapped object at the first place, and then, if the mapped object was not recognized based on these boundary conditions (within a specific distance threshold as specified in paragraph [0307] for example), this object will be removed from the map. Therefore, the applicant’s arguments are not persuasive, and the prior art rejection for these claims is maintained. 
Applicant’s arguments with respect to claims 4-6 and 9 have been considered but are moot because these claims have been cancelled.

Claim Objections
Claim 2 is objected to because it recites, “digital map” instead of “digital road map”. Appropriate corrections are required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Claims 10:
-a capture unit configured to capture;
-a positioning unit configured to determine;
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof:
Pages 10 and 11 of the specification:
-capture unit: a camera, a lidar sensor, a radar sensor or an ultrasonic sensor;
-positioning unit: GPS, global navigation satellite systems (GNSSs), such as e.g. GPS, Galileo, GLONASS (Russia), Compass (China), IRNSS  (India).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 10-11, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10, 11, and 13 recite: 
“storing multiple mapped objects” in the preamble and then recite “a first mapped object”. It is unclear if this first mapped object is among the multiple mapped objects stored or a separate object;
“recognize objects in the environmental data”: it is unclear if the objects recognized here are the same as or different from the multiple mapped objects recited in the preamble;
“determine,… whether it is possible to recognize a first mapped object on the basis of the environmental data; and if so, remove the first mapped object from the digital road map if the first mapped object is not recognized in the environmental data”: this limitation is indefinite, because it comprises to contradictory conditions: the first condition is determining whether it is possible to recognize the mapped object, if this condition is performed (“if so”), remove the mapped object from the digital map, but then it provides another condition “if the mapped object is not recognized”, which is contradicting with the “if so” statement. Therefore, it is unclear what the applicant is trying to reveal in this limitation, rendering the claims’ scopes indefinite;
“the following conditions”: there is insufficient antecedent basis for this term in those claims;
“an angle between a direction of travel of the vehicle”: this statement is recited twice, in lines 16 and 17, so it is unclear if the two statements are intended to refer to the “Same” angle and direction of travel of the vehicle or a different one;
“recognize the first mapped object on the basis of the environmental data”: this limitation is indefinite because nothing in the claim or in the claim from which it depends discloses that the object would be recognized “on the basis” of environmental data; on the other hand, this claim and the claim based on environmental data implies different limits than recognizing the object from within environmental data (on the basis does not necessarily mean the object is recognized within the environmental data);
Claims 2-3, 7-8 depend from claim 1, include all of its limitations, and do not cure its deficiencies, rendering them rejected under the same rationale.
Claim 10 recites: 
“receive a path and environmental data captured” and then recites, “a capture unit configured to capture environmental data of the vehicle”: it is unclear if the two environmental data are the same or different data sets;
“determine the position of the vehicle and a path travelled by the vehicle”: (i) “the position”: there is insufficient antecedent basis for the position of the vehicle in the claim; (ii) “a path travelled”: it is unclear if this path recited herein is the same as the path travelled by the vehicle recited earlier in the claim (and noted above), rendering the metes and bounds of the claim indefinite.
Claim 11 recites: “the environmental data captured along this path”: there is insufficient antecedent basis for the environmental data that is captured along the path in the claim. Therefore, the metes and bounds of the claim are indefinite.
Claim 2 recites:
“properly located”: This term is considered indefinite because it is unclear what the term “properly located” specifically indicates. The mapped object is either located in the digital road map, or not located. Therefore, it is unclear how a mapped object could be “properly located”, or have a probability of being “properly located” in a digital road map, and unclear if the term “properly” is used to indicate a specific accuracy of the location, or limiting the location to specific boundaries, limits within the surrounding environment. Therefore, the metes and bounds of the claim are indefinite;
“the associated probability value for a second mapped object”: (i) there is insufficient antecedent basis for the associated probability value for a second mapped object in the claim, nor in the claim from which it depends; (ii) “a second mapped object”: it is unclear if this second mapped object is among the multiple mapped objects recited in the preamble of the independent claim or a separate mapped object;
“reduce the probability value for a second mapped object if the second mapped object is not recognized in the environmental data”: this limitation is indefinite because it is unclear how this second object is different from the object removed in the independent claim, especially that both are not recognized in the environmental data, i.e. the same criteria applies to both objects (if those are meant to be different objects);
Claim 3 depends from claim 2, includes all of its limitations, and does not cure its deficiencies, rendering it rejected under the same rationale.
Claim 7 recites: “the group”. There is insufficient antecedent basis for this term in claim 7 nor in the claim from which it depends. Thus, the metes and bounds of the claim are considered indefinite.
Claim 8 recites,
“the case of an unmapped object”: there is insufficient antecedent basis for the case of an unmapped object to be newly added in the claim, nor in the claim from which it depends;
“whether the unmapped object was already present in environmental data from other vehicles”: this limitation is indefinite because it is unclear where the environmental data from other vehicles comes from and how it is obtained;
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 8, 10-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein et al. (US2017/0010115A1; “Stein”).
Regarding claim 1, Stein discloses a backend for an updating system for a digital road map storing multiple mapped objects, the backend comprising: 
a memory storing a set of instructions; and a processor in communication with the memory; wherein the digital road map is stored in the memory; and wherein the set of instructions, when loaded and executed by the processor, cause the processor to (Abstract; Fig. 1): 
receive a path and environmental data captured along this path from a vehicle; recognize objects in the environmental data ([0430]: “The vehicles (or clients) may generate a curve describing its drive (e.g., through ego motion integration) in an arbitrary coordinate frame”, i.e. path; “The vehicles may detect landmarks and locate them in the same frame”, i.e. environmental data); 
determine, on the basis of a set of boundary conditions, whether it is possible to recognize a first mapped object on the basis of the environmental data ([0279]-[280]: Image capture device 122 located in the vicinity of the rearview mirror to provide a line of sight similar to that of the driver of vehicle 200, which may aid in determining what is and is not visible to the driver or in a bumper of 
if so, remove the first mapped object from the digital road map if the first mapped object is not recognized in the environmental data ([00430]: “evaluate whether it includes information that should trigger an updated, or creation of new data on the server”; [00431]: “one or more criteria for determining whether new data received from the vehicles should trigger an update to the model or trigger creation of new data. For example, when the new data indicates that a previously recognized landmark at a specific location no longer exists, or is replaced by another landmark, the server may determine that the new data should trigger an update to the model”);
wherein the set of boundary conditions includes at least one of the following conditions: a
With respect to claims 10, 11, and 13, all limitations have been examined with respect to the limitations/functions/steps in claims 1 and 9. The limitations/functions/steps disclosed in claims 10, 11, and 13 can clearly perform those of claims 1 and 9. Therefore claims 10, 11, and 13 are rejected under the same rationale.
Regarding claim 7, Stein discloses the set of boundary conditions comprise at least one parameter chosen from the group consisting of: time, season, or weather conditions of the environmental data ([0501]: “Visual appearance of landmarks may at least in some cases be sensitive to the time of day or the season in which they were captured”).
Regarding claim 8, Stein discloses checking, in the case of an unmapped object to be newly included in the digital road map, based at least in part on the path and the environmental data captured along the path, whether the unmapped object was already present in environmental data from other vehicles ([00431]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of STESS (US11092444B2; US Patent version of DE102016214027 cited by the applicant)
Regarding claim 2, Stein does not explicitly state each mapped object in the digital road map has an associated probability value representing a likelihood the mapped object is properly located in the digital map; and, the instructions further cause the processor to reduce the associated probability value for a second mapped object if the second mapped object is not recognized in the environmental data.
On the other hand, STESS teaches each mapped object in the digital road map has an associated probability value representing a likelihood the mapped object is properly located in the digital map; and, the instructions further cause the processor to reduce the associated probability value for a second mapped object if the second mapped object is not recognized in the environmental data (Col. 8, Lines 1-13 and Lines 19-21).
It would have been obvious for someone with ordinary skill in the art before the effective filing date of the current application to modify the teachings of the Stein reference and include features from the STESS reference such that each object has a probability value and that probability changes based on comparing the data from different landmark observations which are assigned to the same landmark. Doing so allows a particularly easy and reliable identification and deletion of misidentifications, as disclosed by STESS (Col. 8, Lines 26-28).
Regarding claim 3, Stein does not explicitly state removing the second mapped object from the digital road map if the associated probability value undershoots a predefined limit value.
On the other hand, STESS teaches removing the second mapped object from the digital road map if the associated probability value undershoots a predefined limit value (Col. 8, Lines 1-13 and Lines 19-28).
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        




/RAMI KHATIB/Primary Examiner, Art Unit 3669